internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-104808-99 date date distributing controlled target business a business b dear we respond to your letter dated date in which you requested a supplemental ruling that the proposed liquidation of target will have no effect upon the validity of the rulings contained in plr issued by our office on date prior letter_ruling in the prior letter_ruling distributing is the common parent of a consolidated_group of corporations distributing through its subsidiaries is engaged in business a and business b distributing has two classes of stock outstanding common and preferred its common_stock is widely-held and publicly traded its preferred_stock is nonvoting nonconvertible and is not publicly traded controlled is a wholly-owned subsidiary of distributing it has one class of common_stock outstanding controlled is engaged directly and through its subsidiaries in business b plr-104808-99 target is a widely-held publicly-traded corporation unrelated to distributing it has one class of common_stock outstanding target is engaged in business b distributing wanted controlled to acquire the stock of target however target expressed unwillingness to be acquired directly by controlled while distributing retained an interest in controlled because such acquisition would result in its shareholders owning a minority interest in a corporation while the majority interest would be owned by a single corporate shareholder target engaged in business b also expressed concerns about being acquired by a corporation involved in business a to accommodate target distributing proposed to transfer part of its assets related to business b to controlled and spin-off controlled to its shareholders thereafter a subsidiary of controlled would merge with and into target in a transaction distributing represented would qualify as a reorganization under sec_368 in addition distributing represented among other things that to the best of its knowledge the proposed distribution of controlled was not part of a plan or series of related transactions pursuant to which one or more persons would acquire directly or indirectly stock representing a percent or greater interest in either distributing or controlled distributing and controlled represented that following the transaction each will continue the active_conduct of its respective business independently and with its separate employees based on the facts submitted and the representations made we ruled among other things that the transfer of assets by distributing to controlled will qualify as a reorganization under sec_368 distributing will not recognize gain_or_loss on the transfer of controlled stock to its shareholders under sec_361 and the shareholders of distributing will not recognize gain_or_loss on the receipt of controlled stock under sec_355 we expressed no opinion on the tax treatment of the proposed acquisition of target the proposed transaction described in the prior letter_ruling subsequently was consummated and target was acquired by controlled controlled now proposes to liquidate target into itself based on the facts submitted and the representations made we rule that the proposed liquidation of target into controlled will have no effect on the validity of the rulings contained in the prior letter_ruling we express no opinion about the tax treatment of the transaction under any other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction not specifically covered by the above rulings in particular we express no opinion on the tax treatment of the acquisition of target by controlled and proposed liquidation of target into controlled plr-104808-99 this ruling supplements the prior letter_ruling sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the proposed transaction must attach a copy of this letter to its federal_income_tax return for the taxable_year in which the transaction is completed sincerely yours assistant chief_counsel corporate by______________________ mark s jennings senior technician reviewer cc dom corp
